STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2011 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT This Report on Form 6-K is hereby incorporated by reference into the Company's Registration Statement on Form F-3 (Registration No. 333-164370) and prospectus supplement filed with the U.S. Securities and Exchange Commission on October 12, 2010. PARAGON SHIPPING INC. PROVIDES AN UPDATE ON ITS EXPOSURE TO KOREA LINES Paragon Shipping Inc., or the Company, announces that its exposure to Korea Lines involves one vessel out of its current fleet of 11 drybulk carriers and two containerships. The M/V Pearl Seas is on charter to Korea Line Corp. (KLC), a South Korean shipping company, which announced on January 25th that it has filed a petition for the rehabilitation proceeding for court receivership in the Seoul Central District Court, and the court has issued a preservation order.The Company's current charter with KLC has an initial term ending not earlier than August of 2011 at $37,300 per day, with an optional extension of up to an additional 26 months at $32,500 per day with 50% profit share above that level. The vessel completedits discharge operations on Saturday, January 29th and has sailed to China to undergo its drydock and maintenance. As a result the vessel will be "off-hire" and no payments from KLC will be due during most of February. Upon completion of drydock in late February the Company will render a notice of readiness to KLC at which point the next charter hire payment for the following fifteen days will be due. KLC has in the past made charter hire payments to us an average of four days after the scheduled payment date. However, there is no assurance that KLC will make the scheduled payment at that time, within such period or at all.Should KLC stop performing its obligations under the charter, we would have difficulty recovering any unpaid amounts or securing another charter at similar rates.Current charter rates are significantly lower than the contracted rate. For the nine months ended September 30, 2010, approximately 11.2% of our revenues were generated from this charter. The Company's current fleet consists of thirteen vessels including eleven drybulk and two containership vessels, with time charter coverage of over 90% for 2011 no matter the outcome with KLC. Cautionary Statement Regarding Forward-Looking Statement Matters discussed in this report may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. The words "believe," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements in this report are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors, other important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for drybulk shipping capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, charter counterparty performance, ability to obtain financing and comply with covenants in such financing arrangements, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors. Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Paragon Shipping Inc. Dated:January 31, 2011 By: /s/Michael Bodouroglou Name: Michael Bodouroglou Title: Chief Executive Officer
